PER CURIAM.
The counter-plaintiff in an inverse condemnation action has appealed from an order entered by the Circuit Court for Levy County awarding attorneys’ fees for their services in the action.
The sole point presented for our determination in this appeal is whether the said court abused its discretion in making the said award for the reason that the amount of the award fails to satisfy the mandatory requirements of the Constitution and statutes of the State of Florida.
Section 6 of Article X, Florida Constitution of 1968, F.S.A., provides that private property shall not be taken except for a public purpose and “with full compensation therefore paid to each owner. * * ”
We have examined the record and briefs of the parties to this appeal and have reached the conclusion that the said award is in an amount grossly inadequate under the evidence adduced by the parties as to the amount of attorneys’ fees.
Therefore, the order appealed from must be and is reversed and this cause is remanded with directions for further proceedings consistent with the views herein-above expressed.
Reversed and remanded with directions.
CARROLL, DONALD K., Acting C. J., and RAWLS and JOHNSON, JJ., concur.